This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 WILLIAM GARDNER,

 3          Plaintiff/Counterdefendant-Appellee,

 4 v.                                                                            NO. 35,612

 5 ERIC RIVERA d/b/a SOUTHWEST METAL DESIGN,

 6          Defendant/Counterclaimant-Appellant,

 7 and

 8 ERIC RIVERA d/b/a SOUTHWEST METAL DIVISION,

 9          Third-party Plaintiff/Counterdefendant-Appellant,

10 v.

11 KATHRYN GARDNER,

12          Third-party Defendant/Counterclaimant-Appellee.

13 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
14 John F. Davis, District Judge

15 Crowley & Gribble PC
16 Clayton E. Crowley
17 Albuquerque, NM.

18 for Appellees
 1 David M. Houliston
 2 Albuquerque, NM.

 3 for Appellant


 4                           MEMORANDUM OPINION

 5 VIGIL, Chief Judge.

 6   {1}   Summary dismissal was proposed for the reasons stated in the notice of

 7 proposed summary disposition. No memorandum opposing summary dismissal has

 8 been filed and the time for doing so has expired.

 9   {2}   DISMISSED.

10   {3}   IT IS SO ORDERED.


11                                        _______________________________
12                                        MICHAEL E. VIGIL, Chief Judge


13 WE CONCUR:


14 _________________________________
15 JONATHAN B. SUTIN, Judge


16 _________________________________
17 STEPHEN G. FRENCH, Judge




                                            2